


[corplogorgb.jpg]


Exhibit 10.32
RESTRICTED STOCK UNITS AGREEMENT






Dear [Participant Name]:
Pursuant to The Madison Square Garden Company 2010 Employee Stock Plan (the
“Plan”), you have been selected by the Compensation Committee of the Board of
Directors (as more fully described in Section 12, the “Committee”) of The
Madison Square Garden Company (the “Company”), effective as of [Grant Date] (the
“Grant Date”) to receive [#RSUs] restricted stock units (“Units”). The Units are
granted subject to the terms and conditions set forth below and in the Plan.
Capitalized terms used but not defined in this agreement (this “Agreement”) have
the meanings given to them in the Plan. The Units are subject to the terms and
conditions set forth below:
1.Awards. Each Unit shall represent an unfunded, unsecured promise by the
Company to deliver to you one share of the Company's Class A Common Stock, par
value $.01 per share (“Share”) on the Delivery Date. In accordance with Section
10(b) of the Plan, in the discretion of the Committee, in lieu of all or any
portion of the Shares otherwise deliverable in respect of your Units, the
Company may deliver a cash amount equal to the number of such Shares multiplied
by the Fair Market Value of a Share on the date when Shares would otherwise have
been issued, as determined by the Committee.
2.Vesting. Subject to Sections 3 and 4, none of your Units will vest and you
will forfeit all of them if you do not remain continuously employed with the
Company or one of its Subsidiaries from the Grant Date through the third
anniversary of the Grant Date (the “Vesting Date”) [provided the Performance
Criteria set forth in Annex 2 attached hereto have been satisfied as of the
Vesting Date, as determined by the Committee.]1
3.Vesting in the Event of Death and Other Circumstances. If your employment is
terminated as a result of your death, all of the Units will vest as of the
termination date. If your employment is terminated for other reasons, the
Committee may, in its sole discretion determine to vest all or a portion of the
Units (but shall be under no obligation to consider doing so).
4.Change of Control/Going Private Transaction. As set forth in Annex 1 attached
hereto, your entitlement to the Units may be affected in the event of a Change
of Control of the Company or a going-private transaction (each as defined in
Annex 1 attached hereto).
5.Transfer Restrictions. You may not transfer, assign, pledge or otherwise
encumber the Units, other than to the extent provided in the Plan.
6.Right to Vote and Receive Dividends. You shall not be deemed to be the holder
of, or have any of the rights of a stockholder with respect to any Units unless
and until the Company shall have issued and delivered Shares to you and your
name shall have been entered as a stockholder of record on the books of the
Company. Pursuant to Section 10(c) of the Plan, all ordinary (as determined by
the Committee in its sole discretion) cash dividends that would have been paid
upon any Shares underlying your Units had such Shares been issued will be
retained by the Company for your account until your Units vest and such
dividends will be paid to you (without interest) on the Delivery Date to the
extent that your Units vest.
___________________________________
1 To be included for proxy reported officers.

-1-

--------------------------------------------------------------------------------




7.Tax Representations and Tax Withholding. You hereby acknowledge that you have
reviewed with your own tax advisors the federal, state and local tax
consequences of receiving the Units. You hereby represent to the Company that
you are relying solely on such advisors and not on any statements or
representations of the Company, its Affiliates or any of their respective
agents. If, in connection with the Units, the Company is required to withhold
any amounts by reason of any federal, state or local tax, such withholding shall
be effected in accordance with Section 16 of the Plan.
8.Section 409A. It is the Company's intent that payments under this Agreement
shall comply with Section 409A of the Internal Revenue Code (“Section 409A”) to
the extent applicable, and that the Agreement be administered accordingly.
Notwithstanding anything to the contrary contained in this Agreement or any
employment agreement you have entered into with the Company, to the extent that
any payment or benefit under this Agreement is determined by the Company to
constitute “non-qualified deferred compensation” subject to Section 409A and is
payable to you by reason of termination of your employment, then (a) such
payment or benefit shall be made or provided to you only upon a “separation from
service” as defined for purposes of Section 409A under applicable regulations
and (b) if you are a “specified employee” (within the meaning of Section 409A
and as determined by the Company), such payment or benefit shall not be made or
provided before the date that is six months after the date of your separation
from service (or your earlier death). Each payment under this Agreement shall be
treated as a separate payment under Section 409A.
9.Delivery. Subject to Sections 7, 10 and 13 and except as otherwise provided in
this Agreement, the Shares will be delivered in respect of vested Units (if any)
on the first to occur of the following events (i) to you on or promptly after
the Vesting Date (but in no case more than 15 days after such date), (ii) in the
event of your death to your estate after your death and during the calendar year
in which your death occurs (or such later date as may be permitted under Section
409A) and (iii) in the event of any other termination of your employment
(including pursuant to the provisions of Annex 1) to you on the ninetieth (90th)
day following termination of your employment (the “Delivery Date”). Unless
otherwise determined by the Committee, delivery of the Shares at the Delivery
Date will be by book-entry credit to an account in your name that the Company
has established at a custody agent (the “custodian”). The Company's transfer
agent, Wells Fargo Bank, N.A. shall act as the custodian of the Shares; however,
the Company may in its sole discretion appoint another custodian to replace
Wells Fargo Bank, N.A. On the Delivery Date, if you have complied with your
obligations under this Agreement and provided that your tax obligations with
respect to the vested Units are appropriately satisfied, we will instruct the
custodian to electronically transfer your Shares to a brokerage or other account
on your behalf (or make such other arrangements for the delivery of the Shares
to you as we reasonably determine).
10.Right of Offset. You hereby agree that the Company shall have the right to
offset against its obligation to deliver shares of Class A Common Stock, cash or
other property under this Agreement to the extent that it does not constitute
“non-qualified deferred compensation” pursuant to Section 409A, any outstanding
amounts of whatever nature that you then owe to the Company or any of its
Subsidiaries.
11.The Committee. For purposes of this Agreement, the term “Committee” means the
Compensation Committee of the Board of Directors of the Company or any
replacement committee established under, and as more fully defined in, the Plan.
12.Committee Discretion. The Committee has full discretion with respect to any
actions to be taken or determinations to be made in connection with this
Agreement, and its determinations shall be final, binding and conclusive.
13.Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Agreement, except that the Committee shall not
make any amendment or revision in a manner unfavorable to you (other than if
immaterial), without your consent. No consent shall be required for amendments
made pursuant to Section 12 of the Plan, except that, for purposes of Section 19
of the Plan, Section 4 and Annex 1 of this Agreement are deemed to be “terms of
an Award Agreement expressly refer[ring] to an Adjustment Event.” Any amendment
of this Agreement shall be in writing and signed by an authorized member of the
Committee or a person or persons designated by the Committee.
14.Units Subject to the Plan. The Units covered by this Agreement are subject to
the Plan.

-2-

--------------------------------------------------------------------------------




15.Subsidiaries. For purposes of this Agreement, “Subsidiaries” shall mean any
entities that are controlled, directly or indirectly, by the Company, or in
which the Company owns, directly or indirectly, more than 50% of the equity
interests.
16.Entire Agreement. Except for any employment agreement between you and the
Company or any of its Subsidiaries in effect as of the date of the grant hereof
(as such employment agreement may be modified, renewed or replaced), this
Agreement and the Plan constitute the entire understanding and agreement of you
and the Company with respect to the Units covered hereby and supersede all prior
understandings and agreements. Except as provided in Sections 8 and 15, in the
event of a conflict among the documents with respect to the terms and conditions
of the Units covered hereby, the documents will be accorded the following order
of authority: the terms and conditions of the Plan will have highest authority
followed by the terms and conditions of your employment agreement, if any,
followed by the terms and conditions of this Agreement.
17.Successors and Assigns. The terms and conditions of this Agreement shall be
binding upon, and shall inure to the benefit of, the Company and its successors
and assigns.
18.Governing Law. This Agreement shall be deemed to be made under, and in all
respects be interpreted, construed and governed by and in accordance with, the
laws of the State of New York without regard to conflict of law principles.
19.Jurisdiction and Venue. You irrevocably submit to the jurisdiction of the
courts of the State of New York and the Federal courts of the United States
located in the Southern District of the State of New York in respect of the
interpretation and enforcement of the provisions of this Agreement, and hereby
waive, and agree not to assert, as a defense that you are not subject thereto or
that the venue thereof may not be appropriate. You agree that the mailing of
process or other papers in connection with any action or proceeding in any
manner permitted by law shall be valid and sufficient service.
20.Waiver. No waiver by the Company at any time of any breach by you of, or
compliance with, any term or condition of this Agreement or the Plan to be
performed by you shall be deemed a waiver of the same term or condition, or of
any similar or any dissimilar term or condition, whether at the same time or at
any prior or subsequent time.
21.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any term or condition hereof shall not
affect the validity or enforceability of the other terms and conditions set
forth herein.
22.Exclusion from Compensation Calculation. By acceptance of this Agreement, you
shall be deemed to be in agreement that the Units covered hereby shall be
considered special incentive compensation and will be exempt from inclusion as
“wages” or “salary” in pension, retirement, life insurance and other employee
benefits arrangements of the Company and its Affiliates, except as determined
otherwise by the Company. In addition, each of your beneficiaries shall be
deemed to be in agreement that all such shares be exempt from inclusion in
“wages” or “salary” for purposes of calculating benefits of any life insurance
coverage sponsored by the Company or any of its Affiliates.
23.No Right to Continued Employment. Nothing contained in this Agreement or the
Plan shall be construed to confer on you any right to continue in the employ of
the Company or any Affiliate, or derogate from the right of the Company or any
Affiliate, as applicable, to retire, request the resignation of, or discharge
you, at any time, with or without cause.
24.Headings. The headings in this Agreement are for purposes of convenience only
and are not intended to define or limit the construction of the terms and
conditions of this Agreement.
25.Effective Date. Upon execution by you, this Agreement shall be effective from
and as of the Grant Date.
26.Signatures. Execution of this Agreement by the Company may be in the form of
an electronic, manual or similar signature (including, without limitation, an
electronic acknowledgement of acceptance), and such signature shall be treated
as an original signature for all purposes.

-3-

--------------------------------------------------------------------------------








THE MADISON SQUARE GARDEN COMPANY






By:    ______________________________________
Name:
Title:


By your electronic acknowledgement of acceptance, you (i) acknowledge that a
complete copy of the Plan and an executed original of this Agreement have been
made available to you and (ii) agree to all of the terms and conditions set
forth in the Plan and this Agreement.

-4-

--------------------------------------------------------------------------------






Annex 1
RESTRICTED STOCK UNITS AGREEMENT




In the event of a “Change of Control” of the Company or a “going private
transaction,” as defined below, your entitlement to Units shall be as follows:
1.If the Company or the “surviving entity,” as defined below (if any), has
shares of common stock (or partnership units) traded on a national stock
exchange or on the over-the-counter market as reported on NASDAQ, the Committee
shall, no later than the effective date of the transaction which results in a
Change of Control or going private transaction, deem the Performance Criteria to
be satisfied and either (A) convert your unvested Units into an amount of cash
equal to (i) the number of your unvested Units multiplied by (ii) the “offer
price per share,” the “acquisition price per share” or the “merger price per
share,” each as defined below, whichever of such amounts is applicable or
(B) arrange to have the Surviving Entity grant to you an award of restricted
stock units (or partnership units) for shares of the surviving entity on the
same terms and with a value equivalent to your unvested Units which will, in the
good faith determination of the Committee, provide you with an equivalent profit
potential.
2.If the Company or the Surviving Entity does not have shares of common stock
(or partnership units) traded on a national stock exchange or on the
over-the-counter market as reported on NASDAQ, the Committee shall deem the
Performance Criteria to be satisfied and convert your unvested Units into an
amount of cash equal to the amount calculated as per Paragraph 1(A) above.
3.Provided that you remain continuously employed with the Company, one of its
Subsidiaries or the Surviving Entity through the date of the earliest event
described in any of (a), (b) or (c) below, any award provided for in
Paragraph 1(A) or 2 shall become payable to you (or your estate), and any
substitute restricted stock unit award of the Surviving Entity provided in
Paragraph 1(B) shall vest, at the earlier of (a) the date on which your Units
would otherwise have vested had they continued in effect, (b) the date of your
death, or (c) the date on which your employment with the Company, one of its
Subsidiaries or the Surviving Entity is terminated (i) by the Company, one of
its Subsidiaries or the Surviving Entity other than for Cause, (ii) by you for
“good reason,” as defined below or (iii) by you for any reason at least six (6)
months, but not more than nine (9) months after the effective date of the Change
of Control or going private transaction; provided that clause (iii) herein shall
not apply in the event that your rights in the Units are converted into a right
to receive an amount of cash in accordance with Paragraph 1(A). The amount
payable in cash shall be payable together with interest from the effective date
of the Change of Control or going private transaction until the date of payment
at (a) the weighted average cost of capital of the Company immediately prior to
the effectiveness of the Change of Control or going private transaction, or
(b) if the Company (or the Surviving Entity) sets aside the funds in a trust or
other funding arrangement, the actual earnings of such trust or other funding
arrangement.
4.As used herein,
“Cause” means your (i) commission of an act of fraud, embezzlement,
misappropriation, willful misconduct, gross negligence or breach of fiduciary
duty against the Company or any of its Affiliates, or (ii) commission of any act
or omission that results in a conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any crime involving
moral turpitude or any felony.
“Change of Control” means the acquisition, in a transaction or a series of
related transactions, by any person or group, other than Charles F. Dolan or
members of the immediate family of Charles F. Dolan or trusts for the benefit of
Charles F. Dolan or his immediate family (or an entity or entities controlled by
any of them) or any employee benefit plan sponsored or maintained by the
Company, of the power to direct the management of the Company or substantially
all its assets (as constituted immediately prior to such transaction or
transactions).
“Surviving Entity” means the entity that owns, directly or indirectly, after
consummation of any transaction, substantially all of the Company's assets (as
constituted immediately prior to such transaction). If any such entity is at
least majority-owned, directly or indirectly, by any entity (a “parent entity”)
which has shares of common stock (or partnership units) traded on a national
stock exchange or the over-the-counter market, as reported on NASDAQ, then such
parent entity

-5-

--------------------------------------------------------------------------------




shall be deemed to be the Surviving Entity provided that it there shall be more
than one such parent entity, the parent entity closest to ownership of the
Company's assets shall be deemed to be the Surviving Entity.
“Going private transaction” means a transaction involving the purchase of
Company securities described in Rule 13e-3 to the Securities and Exchange Act of
1934.
“Good reason” means
a.without your express written consent any reduction in your base salary or
target bonus opportunity, or any material impairment or material adverse change
in your working conditions (as the same may from time to time have been improved
or, with your written consent, otherwise altered, in each case, after the Grant
Date) at any time after or within ninety (90) days prior to the Change of
Control including, without limitation, any material reduction of your other
compensa-tion, executive perquisites or other employee benefits (measured, where
applicable, by level or participation or percentage of award under any plans of
the Company), or material impairment or material adverse change of your level of
responsibility, authority, autonomy or title, or to your scope of duties;
b.any failure by the Company to comply with any of the provisions of this
Agreement, other than an insubstantial or inadvertent failure remedied by the
Company promptly after receipt of notice thereof given by you;
c.the Company's requiring you to be based at any office or location more than
thirty-five (35) miles from your location immediately prior to such event except
for travel reasonably required in the performance of your responsibilities; or
d.any failure by the Company to obtain the assumption and agreement to perform
this Agreement by a successor as contemplated by Paragraph 1.
“Offer price per share” shall mean, in the case of a tender offer or exchange
offer which results in a Change of Control or going private transaction (an
“Offer”), the greater of (i) the highest price per share of common stock paid
pursuant to the Offer, or (ii) the highest fair market value per share of common
stock during the ninety-day period ending on the date of a Change of Control or
going private transaction. Any securities or property which are part or all of
the consideration paid for shares of common stock in the Offer shall be valued
in determining the Offer Price per Share at the higher of (A) the valuation
placed on such securities or property by the Company, person or other entity
making such offer or (B) the valuation placed on such securities or property by
the Committee.
“Merger price per share” shall mean, in the case of a merger, consolidation,
sale, exchange or other disposition of assets that results in a Change of
Control or going private transaction (a “Merger”), the greater of (i) the fixed
or formula price for the acquisition of shares of common stock occurring
pursuant to the Merger, and (ii) the highest fair market value per share of
common stock during the ninety-day period ending on the date of such Change of
Control or going private transaction. Any securities or property which are part
or all of the consideration paid for shares of common stock pursuant to the
Merger shall be valued in determining the merger price per share at the higher
of (A) the valuation placed on such securities or property by the Company,
person or other entity which is a party with the Company to the Merger, or
(B) the valuation placed on such securities or property by the Committee.
“Acquisition price per share” shall mean the greater of (i) the highest price
per share stated on the Schedule 13D or any amendment thereto filed by the
holder of twenty percent (20%) or more of the Company's voting power which gives
rise to the Change of Control or going private transaction, and (ii) the highest
fair market value per share of common stock during the ninety-day period ending
on the date of such Change of Control or going private transaction.



-6-